DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-18, 24 and 25 are pending in this application and subject to the following restriction.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18 and 24, drawn to a nucleic acid comprising the formula of (NuGlXmGnNv)a, classified in class 514, subclass 44R.
II.	Claim 25, drawn to a method of treating cancer disease, infectious disease, autoimmune disease and allergy using the nucleic acids of Group I, classified in class 435, subclass 455.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Inventions of Group I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the nucleic acid can be used to generate immunostimulated cells in vitro for therapeutic or analytical purposes.



This application contains claims directed to more than one species of the generic invention.  Specifically, the species are formula II, IIa, IIb, IIIa, IIIb. The species are independent or distinct because the sequences are structurally and functionally distinct.
Should applicant elect Group I or II, applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claims 1 and 25 are generic.
This application contains claims directed to more than one species of the generic invention.  Specifically, the species are cancer, infectious disease, autoimmune disease and allergies.  The species are independent or distinct because the diseases are etiologically distinct and require distinct subjects and distinct outcomes.
Should applicant elect Group II, applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.  Currently, claim 25 is generic.
In the event of rejoinder, the requirements for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104.  Thus to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 101, 103 and 112.  Until an elected product claim is found allowable, an otherwise proper restriction In re Ochiai, In re Brouwer and 35 USC 103(b),” 1184 O.G. 86 (March 26, 1996).  Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution either to maintain dependency on the product claims or to otherwise include the limitations of the product claims.  Failure to do so may result in loss of the right to rejoinder. 
Further, note that the prohibition against double patenting rejections of 35 USC 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP 804.01.

Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement be traversed (37 CFR 1.143).
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA MARVICH whose telephone number is (571)272-0774.  The examiner can normally be reached on 8 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARIA MARVICH/Primary Examiner, Art Unit 1633